ORDER
PER CURIAM.
DeClue and Barnard appeal their convictions by the trial court of one count each of Trespass in the First Degree, § 569.140 RSMo 1986, and Taking a Deer in Closed Season, § 252.040 RSMo 1989 (Cum.Supp.) and 3 CSR 10-7.435 (1990).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).